MEMORANDUM **
Fabian Ruiz Romero seeks review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Romero’s request for oral argument is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cír. R. 36-3.